Third District Court of Appeal
                               State of Florida

                          Opinion filed August 6, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-826
                     Lower Tribunal Nos. 13-203 & 11-948
                             ________________


                                 Luis A. Soro,
                                    Appellant,

                                        vs.

                                 Jose L. Soro,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Abby Cynamon, Judge.

     Luis A. Soro, in proper person.

     Jerome Hurtak, for appellee.


Before ROTHENBERG, LOGUE, and SCALES, JJ.

     PER CURIAM.
      Upon consideration of the initial brief, and finding no preliminary basis for

reversal has been demonstrated, the order below is summarily affirmed pursuant to

Florida Rule of Appellate Procedure 9.315(a).

      Affirmed.




                                        2